DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 10+ of the 04/29/2021 Remarks that Arrasvuori fails to teach “determining, based on the importance information, an indication of how to modify a video section of the plurality of video sections” as recited in newly amended claims 1, 21 and 28.
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 21-23, 28 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Arrasvuori et al. (U.S. Pub. No. 2008/0250080).

Regarding claims 1 and 21, Arrasvuori et al. discloses an apparatus comprising:
one or more processors (see fig. 1 (processor, 103)); and
memory comprising processor executable instructions that, when executed by the one or more processors, cause the apparatus to (see fig. 1 (memory, 115)):
receive content, wherein the content comprises a plurality of video sections, and wherein each video section of the plurality of video sections comprises a video portion and an audio portion (see paragraphs 0032-0033; media work such as movie that comprises audio/visual segments);
receive content metadata associated with one or more features associated with each video section of the plurality of video sections, wherein the content metadata comprises importance information indicating an importance of each video section to an overall plot of the content (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in 
determine, based on the importance information, an indication of how to modify a video section of the plurality of video sections (see abstract, paragraphs 0006, 0035, 0043, 0054, fig. 4; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);
modify, based on the indication, the content (see paragraphs 0006, 0035, 0043, 0054; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);
cause output of the modified content via a display device (see paragraph 0051; graphical user interface for displaying condensed version of a media work).

Regarding claim 28, Arrasvuori et al. discloses a method comprising: 
receiving user preference information associated with one or more visual features of content (see paragraphs 0047, 0051, 0061; user preference for selecting subset of media segments);
receiving the content, wherein the content comprises a plurality of video sections, and wherein each video section of the plurality of video sections comprises a video portion, an audio portion, and content metadata associated with the one or more visual features of the content (see paragraphs 0032-0033, 0038; media work such as movie that comprises audio/visual segments), wherein the content metadata comprises 
determine, based on the importance information, an indication of how to modify a video section of the plurality of video sections (see abstract, paragraphs 0006, 0035, 0043, 0054, fig. 4; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);
modify, based on the indication, the content (see paragraphs 0006, 0035, 0043, 0054; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);
cause output of the modified content via a display device (see paragraph 0051; graphical user interface for displaying condensed version of a media work).

Regarding claim 22, Arrasvuori et al. discloses everything claimed as applied above (see claim 21).  Arrasvuori et al. discloses wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to receive the content for presentation comprise processor executable 


Regarding claims 3, 23 and 29, Arrasvuori et al. discloses everything claimed as applied above (see claims 1, 22 and 28).  Arrasvuori et al. discloses wherein receiving the content comprises receiving a Motion Picture Experts Group (MPEG) transport stream, wherein the receiving the content metadata comprises receiving the content metadata as a portion of the MPEG transport stream, and wherein the content metadata comprises information indicating one or more candidate portions of at least one video section of the plurality of video sections for modification (see paragraphs 0005, 0022, 0024, 0029, 0047, 0049, 0062).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 7, 24, 27, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al. as applied to claims 1, 21 and 28 above, and further in view of Jarman et al. (U.S. Pub. No. 2006/0031870).

Regarding claims 4, 24 and 30, Arrasvuori et al. discloses everything claimed as applied above (see claims 1, 21 and 28).  However, Arrasvuori et al. is silent as to wherein, for each video section of the plurality of video sections of the content, the content metadata further comprises closed captioning information for a respective video section, sexual content information associated with whether or not sexual content is present in that video section, or violence information associated with whether or not violence is present in a respective video section.
Jarman et al. discloses wherein, for each video section of the plurality of video sections of the content, the content metadata further comprises closed captioning information for a respective video section, sexual content information associated with whether or not sexual content is present in that video section, or violence information associated with whether or not violence is present in a respective video section (see paragraph 0056, 0067 fig. 3A-C, 4B; description text of scene of bloodshed (i.e., violence information)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

Regarding claims 7, 27 and 33, Arrasvuori et al. discloses everything claimed as applied above (see claims 4, 24 and 30). Arrasvuori et al. importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).
However, Arrasvuori et al. is silent as to wherein modifying, based on the one or more rules and the content metadata, the content comprises: comparing each word of a plurality of words contained in the closed captioning information to a list of banned words and obscuring, based on determining that one or more words of the plurality of words contained in the closed captioning information correspond to at least one word in the list of banned words and determining that the information satisfies a fifth threshold, an audio portion of the obscured portion of the determined video section that comprises at least one word associated with the list of banned words.

comparing each word of a plurality of words contained in the closed captioning information to a list of banned words (see paragraphs 0056, 0107-0108, figs. 9 and 14, Table 2; table 2 provides list of words that needs to be removed/filtered from the content e.g., cursing words like F***, B*stard/B*tch); and
obscuring, based on determining that one or more words of the plurality of words
contained in the closed captioning information correspond to at least one word in the list of banned words and determining that the importance information satisfies a fifth threshold, an audio portion of the obscured portion of the determined video section that comprises at least one word associated with the list of banned words (see paragraphs 0086, 0088-0091, 0100, 0101, 0108; muting/eliminating closed captioning text of objectionable language).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. to include wherein modifying, based on the one or more rules and the content metadata, the content comprises: comparing each word of a plurality of words contained in the closed captioning information to a list of banned words and obscuring, based on determining that one or more words of the plurality of words contained in the closed captioning information correspond to at least one word in the list of banned words and determining that the information satisfies a fifth threshold, an audio portion of the obscured portion of the determined video section that comprises at least one word associated with the list of 


Regarding claim 34, Arrasvuori et al. discloses everything claimed as applied above (see claim 1).  However, Arrasvuori et al. is silent as to wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with the violent content.
Jarman et al. discloses wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with the violent content (see fig. 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. to include wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with the violent content as taught by Jarman et al. for the advantage of filtering objectionable portions of a multimedia presentation.

Claims 5, 6, 25, 26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al. and Jarman et al. as applied to claims 4, 24 and 30 above, and further in view of Carlsgaard et al. (U.S. Pub. No. 2009/0089827).


Regarding claims 5, 25 and 31, Arrasvuori et al. and Jarman et al. discloses everything claimed as applied above (see claims 4, 24 and 30).  Arrasvuori et al. discloses importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).
However, Arrasvuori et al. and Jarman et al. are silent as to wherein modifying the content further comprises: obscuring, based on determining that the sexual content information satisfies a first threshold and determining that the information satisfies a second threshold, the obscured portion of the video section. 
In an analogous art, Carlsgaard et al. discloses wherein modifying the content further comprises: obscuring, based on determining that the sexual content information satisfies a first threshold and determining that the information satisfies a second threshold, the obscured portion of the video section (see paragraphs 0016-0017, 0028 and figs. 5 and 6; Block 610 represents a display in which only the portion of the display screen where the POC was located was pixilated at the time the video content of a sexual nature occurred).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. and Jarman et al. 

		Regarding claims 6, 26 and 32, Arrasvuori et al. and Jarman et al. discloses everything claimed as applied above (see claims 4, 24 and 30).  Arrasvuori et al. discloses importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).
However, Arrasvuori et al. and Jarman et al. are silent as to wherein the modifying the content further comprises: obscuring, based on determining that the violence satisfies a third threshold and determining that the information satisfies a fourth threshold, the obscured portion of the video section.
In an analogous art, Carlsgaard et al. discloses wherein the modifying the content further comprises: obscuring, based on determining that the violence satisfies a third threshold and determining that the information satisfies a fourth threshold, the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. and Jarman et al. to include wherein the modifying the content further comprises: obscuring, based on determining that the violence satisfies a third threshold and determining that the information satisfies a fourth threshold, the obscured portion of the video section as taught by Carlsgaard et al. for the advantage of filtering display of content identified by the indication of the display location of the potentially objectionable video content (POC) and the type of the POC if the type of POC corresponds to the type of POC that is to be filtered when displaying the video content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 11, 2021.